Citation Nr: 9918883	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-03 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to a disability rating greater than 60 percent 
for hepatitis.  

2. Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from May 1966 to August 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).   

FINDING OF FACT

By letter received in July 1999, the appellant expressed 
satisfaction with the disability ratings assigned for 
hepatitis and for PTSD, and stated that he desired that no 
further appellate proceedings be conducted.   


CONCLUSION OF LAW

The appellant having withdrawn the issues of entitlement to 
disability ratings greater than assigned for hepatitis and 
for PTSD, the Board lacks jurisdiction to further consider 
these claims on appeal and therefore they are dismissed.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.202, 
20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual and Procedural Background

By rating decision dated in July 1996, the appellant's claim 
of entitlement to service connection for hepatitis was 
denied.  The appellant filed a timely notice of disagreement 
relative to the rating decision.  In due course of appellate 
proceedings, service connection was granted for the claimed 
disorder and a 10 percent disability evaluation was assigned 
by rating decision dated in February 1998.  Following receipt 
of further argument and evidence, the disability rating 
assigned to the service-connected hepatitis was increased to 
60 percent.  

By application received in September 1996, the appellant 
sought an increased rating for service-connected PTSD.  
Following the RO's denial of the appellant's claim, the 
appellant filed a timely notice of disagreement.  In due 
course of appellate proceedings, the disability rating 
assigned for PTSD was increased to 50 percent by rating 
decision dated in December 1998.

By letter dated June 24, 1999, the Seattle RO informed the 
veteran that his claims folder was being forwarded to the 
Board for adjudication.  By letter dated June 30, 1999 and 
received by the Board on July 10, 1999, the appellant stated 
that he was "satisfied with [his] present rating with the 
V.A.," and that "[n]o further appeals are necessary, unless 
[his] condition changes."  This letter was signed by the 
veteran.

Relevant Law and Regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c). 

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  See 38 C.F.R. 
§ 20.202; see also 38 U.S.C.A. § 7108 (West 1991).

Analysis

After having carefully reviewed the procedural history of 
this case, described in detail above, the Board concludes 
that the issues of entitlement to disability ratings greater 
than assigned for hepatitis and for PTSD have been 
effectively withdrawn.  The Board finds that the letter 
signed by the veteran and received by the Board in July 1999 
is a valid withdrawal of his claims for the aforementioned 
benefits.  See 38 C.F.R. § 20.204 (1998).

In light of the withdrawal of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 C.F.R. 
§ 20.202.  In essence, a "case or controversy" involving a 
pending adverse determination that the appellant has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to these 
issues and therefore, the claims must be dismissed.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

The veteran's appeal is dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals






 

